


110 HR 1603 IH: Emergency Coverage During an Incident

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1603
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 5, United States Code, to establish a
		  national health program administered by the Office of Personnel Management to
		  offer Federal employee health benefits plans to certain individuals affected by
		  an incident of national significance, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Coverage During an Incident
			 of National Significance Act of 2007.
		2.Extension of
			 Federal employee health insurance to certain individuals affected by an
			 incident of national significance
			(a)In
			 generalSubpart G of part III of title 5, United States Code, is
			 amended by redesignating chapters 89A and 89B as chapters 89B and 89C,
			 respectively, and by inserting after chapter 89 the following:
				
					89AEmergency health
				insurance for certain individuals affected by an incident of national
				significance
						
							Sec.
							8921. Definitions.
							8922. Health insurance for eligible individuals.
							8923. Contract requirement.
							8924. Eligibility and identification of
				  individuals.
							8925. Alternative conditions to Federal employee health
				  benefits plans.
						
						8921.DefinitionsIn this chapter—
							(1)the terms defined
				under section 8901 shall have the meanings given such terms under that
				section;
							(2)the term
				eligible individual means any individual who, at the time of an
				incident of national significance, resides or is employed in the area
				identified under section 8924 with respect to such incident;
							(3)the term
				incident of national significance means a domestic catastrophic
				incident which is designated as an incident of national significance by the
				President pursuant to the national response plan referred to in section 502(6)
				of the Homeland Security Act of 2002; and
							(4)the term
				Office means the Office of Personnel Management.
							8922.Health
				insurance for eligible individuals
							(a)The Office of
				Personnel Management shall administer a health insurance program for eligible
				individuals in accordance with this chapter.
							(b)Except as provided
				under this chapter, the Office shall prescribe regulations to apply the
				provisions of chapter 89 to the greatest extent practicable to eligible
				individuals covered under this chapter.
							8923.Contract
				requirement
							(a)In each calendar
				year, the Office shall enter into a contract with 3 or more carriers to make
				available 5 or more health benefits plans (subject to the provisions of this
				chapter) to eligible individuals under this chapter.
							(b)In carrying out
				this section, the Office may require 5 or more carriers to enter into a
				contract described in subsection (a), as a condition of entering into a
				contract under section 8902.
							8924.Eligibility and
				identification of individuals
							(a)Except as provided
				in subsection (b), any eligible individual may enroll in a health benefits plan
				under this chapter.
							(b)An individual may
				not enroll in a health benefits plan under this chapter, if the
				individual—
								(1)is 65 years of age
				or older;
								(2)is enrolled or
				eligible to enroll for coverage under a public health insurance program,
				including coverage under title XVIII of the Social Security Act, coverage under
				a State plan under title XIX of such Act, coverage under a State plan under
				title XX of such Act, or coverage under any other program determined by the
				Office;
								(3)is enrolled or
				eligible to enroll in a plan under chapter 89; or
								(4)is a member of the
				uniformed services as defined under section 101(a)(5) of title 10.
								(c)With respect to
				each incident of national significance, the Secretary of Homeland Security
				shall, consistent with the President’s designation of such incident, identify
				the area affected by such incident and shall, in consultation with the Office,
				carry out a program to identify eligible individuals with respect to such
				incident.
							(d)The period of an
				individual’s enrollment in a health benefits plan under this chapter shall not
				exceed 24 months with respect to any incident of national significance. Such
				period may be extended by the Office if the Secretary of Homeland Security
				determines that the area identified under subsection (c) remains affected by
				the incident.
							8925.Alternative
				conditions to Federal employee health benefits plans
							(a)Rates charged and
				premiums paid for a health benefits plan under this chapter may differ between
				or among geographic regions.
							(b)No Government
				contribution shall be made for any individual under this chapter.
							(c)In the
				administration of this chapter, the Office shall ensure that individuals
				covered under this chapter shall be in a risk pool that is separate from the
				risk pool maintained for individuals covered under chapter
				89.
							.
			(b)Technical and
			 conforming amendments
				(1)Contract
			 requirement under chapter 89Section 8902 of title 5, United
			 States Code, is amended by adding after subsection (o) the following:
					
						(p)Each contract
				under this chapter may include, at the discretion of the Office, a provision
				that the carrier shall enter into a contract to provide 1 or more health
				benefits plans as described under chapter
				89A.
						.
				(2)Table of
			 chaptersThe table of chapters for part III of title 5, United
			 States Code, is amended—
					(A)by redesignating
			 the items relating to chapters 89A and 89B as items relating to chapters 89B
			 and 89C, respectively; and
					(B)by inserting after
			 the item relating to chapter 89 the following:
						
							
								Chapter 89A—Emergency health insurance for certain individuals
				affected by an incident of national significance
								89A.
				  Emergency Health Insurance for Certain
				  Individuals Affected by an Incident of National
				  Significance8921
							
							.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act and shall apply to contracts that take effect
			 with respect to the calendar year following such date of enactment.
			3.Credit for
			 emergency health insurance costs of certain individuals affected by an incident
			 of national significance
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and inserting after section 35 the
			 following new section:
				
					36.Emergency health
				insurance costs of certain individuals affected by an incident of national
				significance
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this subtitle for the taxable year an amount
				equal to the applicable percentage of the amount paid during such taxable year
				by the taxpayer for coverage of the taxpayer and family members under the
				health insurance plan established under chapter 89A of title 5, United States
				Code.
						(b)Applicable
				percentage
							(1)In
				generalFor purposes of subsection (a), the applicable percentage
				shall be determined in accordance with the following table:
								
									
										
											In the case of any taxpayer
						whose family income is the following percentage of the poverty
						line:The applicable percentage
						is:
											
											Not more than 100
						percent100 percent
											
											More than 100 percent,
						but not more than 300 percent65 percent
											
											More than 300 percent,
						but not more than 500 percent40 percent
											
											More than 500 percent,
						but not more than 600 percent30 percent
											
											More than 600
						percent0 percent.
											
										
									
								
							(2)Family
				incomeFor purposes of this subsection, the term family
				income means the aggregate adjusted gross income of the taxpayer and
				the taxpayer’s spouse and dependents.
							(3)Poverty
				lineFor purposes of this subsection, the term poverty
				line means the poverty line as defined in section 673(2) of the
				Community Services Block Grant Act, for a family of the size involved.
							(c)Special
				rules
							(1)Coordination
				with advance payments of creditWith respect to any taxable year,
				the amount which would (but for this paragraph) be allowed as a credit to the
				taxpayer under subsection (a) shall be reduced (but not below zero) by the
				aggregate amount paid on behalf of such taxpayer under section 7529 for such
				taxable year.
							(2)Coordination
				with other deductionsAmounts taken into account under subsection
				(a) shall not be taken into account in determining any deduction allowed under
				section 162(l) or 213.
							(3)Treatment of
				paymentsFor purposes of this
				section, payments made by the Secretary on behalf of any individual under
				section 7529 (relating to advance payment of credit for emergency health
				insurance costs of certain individuals affected by an incident of national
				significance) shall be treated as having been made by the taxpayer.
							(4)RegulationsThe
				Secretary may prescribe such regulations and other guidance as may be necessary
				or appropriate to carry out this section and section
				7529.
							.
			(b)Advance payment
			 of creditChapter 77 of the Internal Revenue Code of 1986
			 (relating to miscellaneous provisions) is amended by adding at the end the
			 following new section:
				
					7529.Advance payment
				of credit for emergency health insurance costs of certain individuals affected
				by an incident of national significanceNot later than August 1, 2008, the Secretary shall establish a
				program for making payments on behalf of individuals described in section 36(a)
				to the health insurance plan established under chapter 89A of title 5, United
				States
				Code.
					.
			(c)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 , 36, after section 35.
				(2)The table of
			 sections for subpart C of part IV of chapter 1 of the Internal Revenue Code of
			 1986 is amended by striking the item relating to section 36 and inserting the
			 following new items:
					
						
							Sec. 36. Emergency health insurance costs of certain
				individuals affected by an incident of national significance.
							Sec. 37. Overpayments of
				tax.
						
						.
				(3)The table of
			 sections for chapter 77 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 7529.  Advance payment of credit for emergency health
				insurance costs of certain individuals affected by an incident of national
				significance.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			4.Plan for
			 extension of Federal employee health benefits program to certain individuals
			 affected by an incident of national significanceNot later than 3 months after the date of
			 enactment of this Act and after consultation with appropriate experts, the
			 Secretary of Homeland Security, and other Federal officers, the Director of the
			 Office of Personnel Management shall submit a comprehensive plan to Congress
			 that—
			(1)provides for the
			 orderly implementation of the amendments made by this Act; and
			(2)includes a
			 schedule of actions to be taken to provide for that implementation.
			
